EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Lomprey on 3/1/2022.

The application has been amended as follows: 
In claim 1, line 14, “the high melt” has been substituted by --the melt--.
In claim 1, line 16, “dividing I2 by” has been substituted by --dividing the I2 value of said blend component a) by--.
In claim 1, line 17, “I2’, is greater” has been substituted by --the I2’ value of said blend component b), is greater--.
In claim 11, line 16, “dividing I2 by” has been substituted by --dividing the I2 value of said blend component a) by--.
In claim 11, line 17, “I2’, is greater” has been substituted by --the I2’ value of said blend component b), is greater--.
Cancel claim 14.

Reasons for Allowance
Claims 1-6, 9, 11-13 and 15-16 are allowed.
et al. (US 2008/0118749) discloses barrier films containing a high density polyethylene (HDPE) blend [abstract], wherein Example 1, Film 6 [Ex. 1, Film 6; 0073-0087; Table 1, Film 6] contains 15 wt% 79F (HDPE, I2 = 18 g/10 min; density 0.963 g/cc; Mw/Mn of 2.7 [0081, 0090]), 85 wt% 19G (HDPE, I2 = 1.2 g/10 min, density 0.962 g/cc [0081, 0090]) {corresponding to an I2 ratio of 15} and 1000 ppm nucleating agent [Ex. 1; 0073-0087; Table 1, Film 6].  Aubee et al. (US ‘749) discloses the HDPE blend of Film 6 has an overall melt index of 1.8 g/10 min [0081].  Borse et al. (US 2015/0132593) discloses barrier films [abstract] containing nucleating agents such as zinc glycerolate [0026], and metal stearates such as zinc stearate at a 1/2 to 2/1 weight ratio with respect to the nucleating agent [0025].  The combined teaching does not disclose 200 to 2000 ppm zinc glycerolate, and zinc stearate at about 30 to about 55 wt% of zinc glycerolate with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767